Citation Nr: 1506498	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability and pain, and, if so, whether the Veteran is entitled to service connection for a lower back disability and pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from 1957 to 1977, when he retired with 20 years of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  After an initial determination that new and material evidence had not been received to reopen the claim, the claim was later reopened and denied on the merits.  The appeal for service connection continues.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2014.  The transcript of that hearing is associated with the Veteran's electronic (Virtual VA) file.  The Veteran's claims file, which is wholly electronic, (Virtual VA and eFolder documents) has been reviewed in preparation for this decision.

The appeal on the merits for service connection for back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a "lower back condition and pain" was denied by the RO in August 2006, in part on the basis that no degenerative disc disease of the spine, diagnosed in 2002, was not linked to the Veteran's service.  

2.  The Veteran's lay testimony that back pain has been chronic and continuous since service, although intermittent, and that back pain unrelated to prostatitis was present soon after service discharge, is new evidence, and is material to the claim for service connection for "back" disability, and warrants reopening of the claim.  


CONCLUSION OF LAW

Evidence received since an August 2006 rating decision which denied service connection for a back disability became final is new and material, and the decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  When a claim to reopen is presented, a two-step analysis is performed.  VA determines whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209 (1999); see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.  In determining whether the evidence is new and material, the credibility of the newly presented evidence, that is, evidence obtained since the last final disallowance, is presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for the evidence required to reopen a claim.  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran contends that he injured his low back in service when he was required to lift some very heavy items from flooding.  The service treatment records disclose only one incident related to a back pain complaint not attributed to prostatitis diagnosed within a relatively short time after the Veteran complained of musculoskeletal back pain.  

The Veteran testified, at his July 2014 hearing before the Board, that his back pain, although attributed to prostatitis in service, became chronic and disabling soon after service, and was found to be due to a disorder other than prostatitis.  This evidence is new, and is material to the appealed claim for service connection for a back disability, and must be presumed credible.  

The RO, in the August 2013 statement of the case (SOC) stated that the claim was properly reopened, but did not provide a specific identification of the evidence that was considered new and material to reopen the claim.  At a minimum, the Veteran's testimony is new and material evidence which, if presumed credible, is sufficient to reopen the previous denial of service connection for back disability.  If the Veteran did not meet the criteria for reopening of the claim prior to his July 2014 hearing before the Board, the criteria for reopening have been met.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  

A May 2011 request for physical examination related to the Veteran's claim advised the examiner that an opinion was requested as to "[a]ggravation of nonservicê-connected disability," and advised the examiner that the Veteran was seeking service connection for a "[l]ower back condition with pain secondary to service connected prostatitis."  The examiner was directed to address whether the Veteran's degenerative disc disease with pain was secondary to or aggravated beyond its natural progression by service-connected prostatitis.  Since the medical opinion addressed the claim only on a secondary basis, further development of the claim is required.  Additionally, the Veteran has identified additional clinical records which should be obtained.  The appeal is addressed in the Remand appended below.


ORDER

The request to reopen the claim of entitlement to service connection for a back disability, to include pain, to include as secondary to  or disability the neck, upper back, or lower back, is granted; the appeal is granted to this extent only.


REMAND

In his July 2014 testimony, the Veteran clarified that his claim for compensation for a low back disability is a claim that he incurred the current back disorder in or as a result of service.  The Veteran contends more specifically that pain due to prostatitis disguised the separate symptoms of back disability in service and at the time of service separation, but that the back injury which led to the current back disability was incurred in service.   

It does not appear that the VA examiner who conducted the 2012 VA examination considered the Veteran's contention that he incurred a back injury which caused chronic back pain and eventually led to the degenerative joint disease of the back diagnosed after the Veteran's service separation.  Since it does not appear that the examiner who conducted the 2012 VA examination considered the claim on appeal on the basis of direct service incurrence, the VA examination report does not provide a complete basis for appellate review of the claim.  Further development is required. 

The Board also notes that the Veteran testified that he developed severe symptoms of back disability soon after his service discharge, and was, in fact, forced to leave his initial post-service employment, as a copier technician, because of his back disability.  The Veteran should be afforded an opportunity to submit or identify any records proximate to his service discharge which support his account of symptomatology of back disability proximate to or chronically and continuously following his service discharge.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be advised of the types of non-clinical evidence which might assist in substantiating the claim, to include employment physical examination, statements from former employers, incident or safety reports, or other evidence relevant to determining whether a disability of the back is attributable to the Veteran's service.  The Veteran should be afforded an opportunity to submit (or authorize VA to obtain - but submitting the records himself would be faster - or indicate that they are not available) employment medical records, retirement records, personnel records, or any other relevant record, from the employer at which the Veteran worked immediately following service discharge (Xerox Corporation).  

2.  The Veteran should be advised to identify any provider who treated him for degenerative disease of the back (spine) prior to 2002, and to identify any records which might be relevant to establish onset or etiology of the back disability, to include operative records and relevant post-service private and VA records.  The Veteran should be afforded an opportunity to submit or identify the earliest available records of treatment of a back disability or other evidence establishing onset of a back disability, especially clinical records proximate to his 1977 service discharge.  The Veteran should be advised that any favorable medical opinions should be submitted in writing.

3.  The Veteran should be advised that records from medical retirement or disability benefits applications may be relevant to his claim and the Veteran should be afforded an opportunity to submit medical or other records which might substantiate his testimony that he retired from his employment at Xerox Corporation as a result of back pain or a back disability.

4.  VA treatment records for the Veteran prior to his February 2006 claim relevant to the claim for service connection for a back disability should be obtained, including original, hand-written VA inpatient and outpatient records prior to 2006 related to treatment of degenerative disease of the spine or back, should be obtained.

Again, the Veteran himself should contact to the VAMC and attempt to obtain these records himself to expedite the appeal. 

5.  Medical opinion should be obtained which addresses the etiology of current degenerative back disability.  The provider should review the service treatment records, lay statements, testimony before the Board, VA and private records, as well as records obtained during the course of this Remand. 

The provider must address whether there is a 50 percent, or greater, likelihood that a current back disability was (i) incurred or aggravated in service, or, (ii) results from some incident of service, or, (iii) results from or is aggravated by a service-connected disability.  If physical examination is required, the Veteran should be afforded in-person examination.  A complete rationale should be provided for each determination and opinion. 

6.  Then, readjudicate the Veteran's claim for service connection for back disability.  If the appeal is not granted to the Veteran's satisfaction, provide the Veteran (and his representative, if he appoints one) with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


